TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00466-CV



       Ken Paxton, in his Official Capacity as Attorney General of Texas, Appellant

                                                v.

  William McManus, in his Official Capacity as Chief of San Antonio Police Department;
            City of San Antonio; and Erik Walsh, in his Official Capacity as
                     City Manager of City of San Antonio, Appellees


            FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-18-007133, THE HONORABLE TIM SULAK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               After the trial court granted the appellees’ motion for partial summary judgment,

appellant filed a motion in the trial court requesting permission to file an interlocutory appeal.

See Tex. R. Civ. P. 168 (“On a party’s motion or on its own initiative, a trial court may permit an

appeal from an interlocutory order that is not otherwise appealable . . . .”); see also Tex. Civ.

Prac. & Rem. Code § 51.014(d) (specifying circumstances under which trial court can grant

written permission to appeal otherwise unappealable order). The trial court clerk subsequently

forwarded the motion to the Clerk of this Court and the matter was docketed as a petition for

permission to appeal. Tex. Civ. Prac. & Rem. Code § 51.014(f) (stating that appellate court may

accept appeal permitted by subsection (d) upon application for interlocutory appeal explaining

why appeal is warranted under subsection (d)); see Tex. R. App. P. 28.3(a) (providing that when
trial court has permitted appeal from interlocutory order not otherwise appealable, “a party

seeking to appeal must petition the court of appeals for permission to appeal”).

               Appellate courts only have jurisdiction to review final judgments and certain

interlocutory orders identified by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); see Tex. Civ. Prac. & Rem. Code §§ 51.012, .014. Because the granting of a partial

motion for summary judgment is not a final judgment and because it was unclear whether

permission to appeal had been granted by the trial court, this Court requested that appellant file a

written response demonstrating this Court’s jurisdiction over this appeal. See Draper

v. Guernsey, No. 03-15-00741-CV, 2016 Tex. App. LEXIS, at *2 (Tex. App.—Austin

Feb. 3, 2016, pet. denied) (mem. op.) (concluding that trial court order permitting “an appeal

from an order that is not otherwise appealable” “is a prerequisite to appellate jurisdiction” over

permissive appeal).

               In response, appellant informed this Court that he never intended to file a petition

for permissive appeal in this Court. See Tex. Civ. Prac. & Rem. Code § 51.014(f); Tex. R. App.

P. 28.3 (a), (b). In addition, appellant acknowledges that the summary-judgment order is not an

appealable interlocutory order and that the trial court has denied his motion for a permissive

appeal. Because the appellant did not obtain the trial court’s written permission to appeal, the

appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a).




                                                 2
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: October 4, 2019




                                               3